Hooker/ J.
Upon, an information in the nature of quo warranto, a judgment of ouster from the office of township treasurer was rendered by the circuit court against .the defendant, who brings the case here for review.
Eelator received a majority of the votes, but it is contended that he was not the nominee of any party, that the ticket was not properly certified and not. entitled to a place upon the ballot, and that such tickets should not have .been counted for relator.
The voter finding the ticket upon the ballot cannot be required to determine its regularity at his peril. This might involve a necessary knowledge of facts difficult to ascertain. He may safely rely upon the action of the officers of the law, who he has a right to suppose have done their duty.
The judgment will be affirmed.
The other Justices concurred.